Citation Nr: 1445902	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  14-25 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from March to May 1947 in the U.S. Army and from January 1948 to February 1950 in the U.S. Navy.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Veteran disagreed with this decision in July 2013.  He perfected a timely appeal in July 2014.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the record evidence suggests that his current bilateral hearing loss and tinnitus are related to active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the Veteran's claims of service connection for bilateral hearing loss and for tinnitus, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA with respect to these claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran contends that he incurred bilateral hearing loss and tinnitus during active service.  He specifically contends that in-service exposure to significant acoustic trauma as a result of small arms fire in the U.S. Army and as a result of his in-service duties as a radio operator in the U.S. Navy caused or contributed to his current bilateral hearing loss and tinnitus.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including sensorineural hearing loss (as an organic disease of the nervous system), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  Because sensorineural hearing loss (as an organic disease of the nervous system) is considered a "chronic" disability under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology remains valid in adjudicating the Veteran's claim of service connection for bilateral hearing loss to the extent that it involves sensorineural hearing loss.  By contrast, because tinnitus is not explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to this claim.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background & Analysis

The Board finds that the evidence is in relative equipoise as to whether the Veteran's current bilateral hearing loss and tinnitus are related to active service.  There is evidence both for and against the Veteran's claims of service connection for bilateral hearing loss and tinnitus.  Unfortunately, following a request for service treatment records submitted by VA, the National Personnel Records Center in St. Louis, Missouri (NPRC) notified the RO in August 2011 that these records likely had been destroyed in a catastrophic fire there in July 1973 and were not available for review.  The RO subsequently concluded in an April 2013 formal finding that these records were not available for review, it was reasonably certain that they no longer existed, and any further attempts to obtain them would be futile.  The Board agrees.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Dixon v. Derwinski, 3 Vet. App. 261 (1992); Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999); and McCormick v. Gober, 14 Vet. App. 39 (2000).  The Veteran's service treatment records from his U.S. Navy service show that his hearing was 15/15 or within normal limits at separation although this finding does not rule out the presence of bilateral hearing loss at his separation from U.S. Navy service (as the VA examiner noted in April 2013).  The Veteran's DD Form 214 from his U.S. Navy service indicates that his military occupational specialty (MOS) was radio operator.  Thus, the Board finds it reasonable to infer from a review of the record evidence that the Veteran likely was exposed to significant acoustic trauma while performing his in-service duties as a radio operator while on active service in the U.S. Navy.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").

The post-service evidence also indicates that, on VA audiology examination in April 2013, the Veteran complained of difficulty understanding normal speech  without the use of hearing aids.  His pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
65
80
85
LEFT
20
35
75
95
105+

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 74 percent in the left ear.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  There were abnormal acoustic reflexes present in both ears.  The VA examiner opined that it was less likely than not that the Veteran's bilateral hearing loss was related to active service.  The rationale for this opinion was that the Veteran's current bilateral hearing loss was not consistent with noise-induced hearing loss, his hearing loss was "worse than predicted" based on his reported in-service exposure to significant acoustic trauma during basic training, and there were "no reported ear conditions during service."  The VA examiner next opined that the Veteran's tinnitus was at least as likely as not associated with his bilateral hearing loss.  The rationale for this opinion was that the Veteran could not provide an onset date for his tinnitus and did not "correlate the tinnitus onset to military noise exposure or military service."  The diagnoses were bilateral sensorineural hearing loss and tinnitus.  

In July 2013, the Veteran, through his service representative, requested a copy of his service treatment records, his discharge documents, and the April 2013 VA examination because "[h]e wants to take those documents to his private audiologist for an opinion."  These documents were provided to the Veteran by the RO in March 2014.

In a statement date-stamped as received by the RO in May 2014, a private audiologist stated that the Veteran complained of hearing loss and constant bilateral tinnitus.  The Veteran reported a history of military noise exposure due to small arms fire and being a radio operator in the Navy.  This audiologist stated that the Veteran had severe to profound sensorineural hearing loss which was "consistent with noise-induced hearing loss."  This audiologist opined, "It is more likely than not that onset of bilateral hearing loss and tinnitus are related to noise exposure during military service."  The rationale for this opinion was that the Veteran reported being exposed to significant acoustic trauma during active service and his tinnitus "appears to date back to military service or shortly thereafter."  

The evidence demonstrates that the Veteran currently experiences bilateral hearing loss and tinnitus.  He has asserted consistently that he incurred bilateral hearing loss and tinnitus during active service and experienced continuous disability due to bilateral hearing loss and tinnitus since his service separation.  The Veteran's service personnel records support a reasonable inference that he likely was exposed to significant acoustic trauma as a U.S. Navy radio operator.   See Bastien, 599 F.3d at 1306.  

The Board acknowledges that, following VA audiology examination in April 2013, the VA examiner opined that neither the Veteran's bilateral hearing loss nor tinnitus was related to active service.  It appears that the April 2013 VA examiner found persuasive support for her negative nexus opinions in the lack of service treatment records showing complaints of or treatment for ear conditions during the Veteran's active service.  It is well-settled that the lack of contemporaneous service treatment records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").    

The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992). A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

The Board notes that, to the extent that the April 2013 VA examiner relied on the absence of complaints of or treatment for ear conditions during the Veteran's active service as persuasive support for her negative nexus opinions, they are not probative on the issue of whether bilateral hearing loss and tinnitus are related to service.  By contrast, the other medical opinion of record from a private audiologist supports the Veteran's assertions regarding the contended causal relationship between bilateral hearing loss, tinnitus, and active service.  And it appears that this private audiologist had access to and reviewed the Veteran's service treatment records and the April 2013 VA examination.  In summary, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for bilateral hearing loss and for tinnitus is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


